DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because an outer casing is not identified in the drawings with a corresponding reference number.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "218" for the bottom surface described on Page 6, line 33. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONSUMABLE CARTRIDGE FOR AN AEROSOL GENERATION DEVICE HAVING A PARTITIONING ELEMENT.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 2, the examiner suggests the applicant to change "including aerosol forming material" to -- including an aerosol forming material --.  
Claim 10, line 3, it seems that "partirtioned" should be -- partitioned --.
Claim 10, line 3, the examiner suggests the applicant to change "said flow" to -- said air flow -- because line 2 recites, "air flow".  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 


In combination with all the limitations recited in the independent claim 9, the prior art of record does not anticipate nor render obvious an aerosol generation device, comprising: a consumable cartridge comprising an aerosol forming material and a partitioning element for partitioning the aerosol forming material into a first portion and a second portion, wherein an airflow path extends in a first direction in the first portion and in a second direction in the second portion, wherein the first direction is opposite to the second direction.

In combination with all the limitations recited in the independent claim 10, the prior art of record does not anticipate nor render obvious a method of generating aerosol comprising: supplying air flow to a consumable that includes an aerosol forming material partitioned to at least first and second portions, wherein said air flow extends through the first portion in a first direction and the second portion in an opposed second direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the drawings, the title of the invention, and the claims stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831